 
Exhibit 10.2
 
 
FACILITY AGREEMENT
 
FACILITY AGREEMENT (this “Agreement”), dated as of June 28, 2013, between
Tengion, Inc., a Delaware corporation (the “Borrower”), and the lenders set
forth on Schedule 1 attached hereto (the “Lenders” and, together with the
Borrower, the “Parties”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower wishes to borrow from the Lenders $18,576,000.00 for the
purpose described in Section 2.1; and
 
WHEREAS, the Lenders desire to make loans to the Borrower for such purpose,
 
NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
Parties agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
Section 1.1 General Definitions.  Wherever used in this Agreement, the Exhibits
or the Schedules attached hereto, unless the context otherwise requires, the
following terms have the following meanings:
 
“2012 Financing” means the convertible debt and warrants issued pursuant to the
Facility Agreement, dated as of October 2, 2012 (the “2012 Facility Agreement”),
among the Borrower and the lenders from time to time party thereto (the “2012
Lenders”), and the Securities Purchase Agreement, dated as of October 2, 2012,
among the Borrower and the lenders party thereto.
 
“Affiliate” means, with respect to any Person, any other Person:
 
(a) that owns, directly or indirectly, in the aggregate more than 10% of the
beneficial ownership interest of such Person;
 
(b) that directly or indirectly through one or more intermediaries controls, or
is controlled by, or is under common control with, such Person; or
 
(c) that directly or indirectly is a general partner, controlling shareholder,
or managing member of such Person.
 
“Applicable Laws” has the meaning set forth in Section 3.1(p).
 
“Authorization” has the meaning set forth in Section 31(p).
 
“Borrower SEC Reports” means the annual, quarterly and periodic reports filed by
the Borrower with the SEC.
 
“Business Day” means a day on which banks are open for business in The City of
New York.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Borrower.
 
“Default” means any event which, at the giving of notice, lapse of time or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an Event of Default.
 
“Disbursement” has the meaning given to it in Section 2.2.
 
“Dollars” and the “$” sign mean the lawful currency of the United States of
America.
 
“Event of Default” has the meaning given to it in Section 5.4.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.
 
“Excluded Taxes” means, with respect to any Lender,  (a) income or franchise
Taxes imposed on (or measured by) such recipient’s net income (however
denominated) by the United States of America, or by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or incorporated or in which its principal office is located, in the
case of a Lender, in which an applicable lending office is located, or as a
result of a present or former connection between such recipient and the
jurisdiction (or any political subdivision thereof) imposing such Tax (other
than a connection arising from such Lender’s having executed, delivered,
performed its obligations or received a payment under, received or perfected a
security interest under, having been a party to, having enforced or having
engaged in any other transaction pursuant to this Agreement or any other
Transaction Document), (b) any branch profits Taxes imposed by the United States
of America, or (c) any withholding Tax that is imposed by the United States on
amounts payable to the Lender under the laws in effect at the time such Lender
acquires an interest in the Loan pursuant to this Agreement (or designates a new
lending office) or as a direct result of such Lender’s failure or inability to
comply with Section 2.5(d), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 2.5(a) or is legally unable
to comply with Section 2.5(d) as a result of any change in law occurring
subsequent to the date such Lender acquires an interest in the Loan pursuant to
this Agreement (or designates a new lending office).
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.
 
 “Final Payment” means such amount as may be necessary to repay the outstanding
principal amount of the Notes and any other amounts owing by the Borrower to the
Lenders pursuant to the Transaction Documents.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
“Final Payment Date” means the earlier of (i) the date on which the Borrower
repays the Notes (together with any other amounts accrued and unpaid under the
Transaction Documents)   and (ii) June 30, 2016.
 
“GAAP” means generally accepted accounting principles consistently applied as
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession).
 
“Government Authority” means any government, governmental department, ministry,
cabinet, commission, board, bureau, agency, tribunal, regulatory authority,
instrumentality, judicial, legislative, fiscal, or administrative body or
entity, whether domestic or foreign, federal, state or local, having
jurisdiction over the matter or matters and Person or Persons in question,
including, without limitation, the SEC.
 
“Indebtedness” means the following, whether direct or contingent:
 
(a) all indebtedness for borrowed money;
 
(b) the deferred purchase price of assets or services (other than trade
payables) which in accordance with GAAP would be shown to be a liability (or on
the liability side of a balance sheet);
 
(c) all guaranty obligations;
 
(d) the maximum amount of all letters of credit issued or acceptance facilities
established for the account of the Borrower and, without duplication, all drafts
drawn thereunder (other than letters of credit supporting other indebtedness of
Borrower and which are otherwise permitted hereunder);
 
(e) all capitalized lease obligations;
 
(f) all indebtedness of another Person secured by any Lien on any property of
the Borrower, whether or not such indebtedness has been assumed or is recourse;
 
(g) all obligations under take-or-pay or similar arrangements or under any
interest rate swaps, caps, floors, collars and other interest hedge or
protection agreements, treasury locks, equity forward contracts, currency
agreements or commodity purchase or option agreements or other interest or
exchange rate or commodity price hedging agreements and any other derivative
instruments, in each case, whether the Borrower is liable contingently or
otherwise, as obligor, guarantor or otherwise, or in respect of which
obligations the Borrower otherwise assures a creditor against loss;
 
(h) indebtedness created or arising under any conditional sale or title
retention agreement; and
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(i) obligations of the Borrower with respect to withdrawal liability to or on
behalf of any “multi employer plan” as defined in Section 4001(a) of ERISA.
 
“Indemnified Person” has the meaning given to it in Section 6.11.
 
“Indemnified Taxes” means all Taxes including Other Taxes, other than Excluded
Taxes.
 
“Indemnity” has the meaning given to it in Section 6.11.
 
“Interest Rate” means 10% simple interest per annum.
 
“Interest Payment Date” has the meaning given to it in Section 2.7.
 
“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention,
privilege or other encumbrance on or with respect to property or interest in
property having the practical effect of constituting a security interest, in
each case with respect to the payment of any obligation with, or from the
proceeds of, any asset or revenue of any kind.
 
“Loan” means the loan made available by the Lenders to the Borrower pursuant to
Section 2.2 in the amount of eighteen million five hundred seventy six thousand
dollars ($18,576,000.00) or, as the context may require, the principal amount
thereof from time to time outstanding.
 
“Loss” has the meaning given to it in Section 6.11.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, condition (financial or otherwise) or assets of the Borrower,
(b) the validity or enforceability of any provision of any Transaction Document,
(c) the ability of the Borrower to timely perform the Obligations or (d) the
rights and remedies of the Lenders under any Transaction Document.
 
“Neo-Kidney Augment” means a product composed of living cells intended to
prevent or delay dialysis by increasing renal function in patients with advanced
chronic kidney disease.
 
“Net Cash Proceeds” means  with respect to any asset sale, the aggregate cash
proceeds received by the Borrower in respect of such asset sale, net of (a)
direct costs (including, without limitation, legal, accounting and investment
banking fees, and sales commissions) incurred by the Borrower in connection with
such asset sale, (b) repayment of all principal, interest and other amounts in
respect of any Indebtedness secured by such asset, (c) taxes paid or payable as
a result thereof and (d) appropriate amounts to be provided by the recipient of
such proceeds as a reserve in accordance with GAAP against any liabilities
associated with the assets sold or disposed of in such sale, including, without
limitation, liabilities under any indemnification obligation associated with the
assets sold or disposed of in such sale; it being understood that “Net Cash
Proceeds” shall include, with limitations, any cash received upon the sale or
other disposition of any non-cash consideration received by the Borrower in any
asset sale and any reserves previously taken against any liabilities associated
with any such sale or other disposition immediately upon those reserved being
determined to be in excess of such liabilities, but only to the extent of such
excess.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
“Notes” means the Senior Secured Convertible Notes issued to the Lenders
evidencing the Loan in the form attached hereto as Exhibit A.
 
“Note Shares” means the shares of Common Stock issuable on conversion of the
Notes.
 
“Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with the Transaction Documents.
 
“Organizational Documents” means the Certificate of Incorporation and Bylaws,
each as amended to date, of the Borrower.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, duties, other similar charges or similar
levies, and all liabilities with respect thereto, together with any interest,
fees, additions to tax or penalties applicable thereto (including by reason of
any delay in payment) arising from any payment made hereunder or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, any Transaction Document.
 
“Permitted Indebtedness” means (i) the Additional Securities which may be issued
pursuant to Section 4.8 of the Securities Purchase Agreement and (ii)
Indebtedness existing as of the date hereof and set forth on Exhibit B attached
hereto.
 
 “Permitted Liens” means:  (i) Liens existing on the date hereof and set forth
on Exhibit C attached hereto; (ii) Liens in favor of the Lenders;
(iii) statutory Liens created by operation of applicable law; (iv) Liens arising
in the ordinary course of business and securing obligations that are not overdue
or are being contested in good faith by appropriate proceedings; (v)  Liens for
Taxes not yet due and payable or that are being contested in good faith by
appropriate proceedings; (vi) Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default; (vii) Liens
in favor of financial institutions arising in connection with the Borrower’s
accounts maintained in the ordinary course of the Borrower’s business held at
such institutions to secure standard fees for services charged by, but not
Transaction made available by, such institutions,  (viii) purchase money
liens;  and (ix) lessor liens.
 
“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.
 
“Register” has the meaning set forth in Section 1.4.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among the Borrower and the Lenders, as amended
from time to time.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
“Required Lenders” means holders of 40% in interest of the Notes, including RA
Capital Healthcare Fund L.P., if it is a holder at that time, and at least one
of Deerfield Special Situations Fund, L.P. or Deerfield Special Situations
International Master Fund, L.P., if either of such entities is a holder at that
time.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.
 
“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
as of the date of this Agreement, among the Borrower and the Lenders.
 
“Security Agreement” means the Security Agreement, dated as of the date of the
Disbursement, among the Borrower and the Lenders.
 
“Subsidiary or Subsidiaries” means, as to the Borrower, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by the Borrower.
 
 “Taxes” means all present or future taxes, levies, imposts, stamp or other
duties, fees, assessments, deductions, withholdings, and other charges imposed
by any Governmental Authority, and all liabilities with respect thereto,
together with any interest, fees, additions to tax or penalties applicable
thereto (including by reason of any delay in payment).
 
“Transaction Documents” means this Agreement, the Securities Purchase Agreement,
the Notes, the Registration Rights Agreement, the Security Agreement, the
Warrants and any other document or instrument delivered in connection with any
of the foregoing whether or not specifically mentioned herein or therein.
 
“Warrants” mean the Warrants issuable to the Lenders pursuant to that certain
Securities Purchase Agreement, dated the date hereof, among the Borrower and the
Lenders signatory thereto.
 
“Warrant Shares” has the meaning ascribed thereto in the Warrants.
 
Section 1.2 Interpretation.  In this Agreement, unless the context otherwise
requires, all words and personal pronouns relating thereto shall be read and
construed as the number and gender of the party or parties requires and the verb
shall be read and construed as agreeing with the required word and pronoun; the
division of this Agreement into Articles and Sections and the use of headings
and captions is for convenience of reference only and shall not modify or affect
the interpretation or construction of this Agreement or any of its provisions;
the words “herein,” “hereof,” “hereunder,” “hereinafter” and “hereto” and words
of similar import refer to this Agreement as a whole and not to any particular
Article or Section hereof; the words “include,” “including,” and derivations
thereof shall be deemed to have the phrase “without limitation” attached thereto
unless otherwise expressly stated; references to a specified Article, Exhibit,
Section or Schedule shall be construed as a reference to that specified Article,
Exhibit, Section or Schedule of this Agreement; and any reference to any of the
Transaction Documents means such document as the same shall be amended,
supplemented or modified and from time to time in effect.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Section 1.3 Business Day Adjustment.  If the day by which a payment or
performance of any covenant, duty or obligation is due to be made is not a
Business Day, that payment or performance shall be made by the next succeeding
Business Day unless, in the case of any such payment, that next succeeding
Business Day falls in a different calendar month, in which case that payment
shall be made by the Business Day immediately preceding the day by which such
payment is due to be made.
 
Section 1.4 Register.
 
(a) The Borrower shall record on its books and records the amount of the Loan,
the interest rate applicable, all payments of principal and interest thereon and
the principal balance thereof from time to time outstanding.  Such record shall,
absent manifest error, be conclusive evidence of the amount of the Loan made by
the Lenders to the Borrower and the interest and payments thereon.
 
(b) The Borrower shall establish and maintain at its address referred to in
Section 6.1, (i) a record of ownership (the “Register”) in which the Borrower
agrees to register by book entry the interests (including any rights to receive
payment of principal and interest hereunder) of each Lender in the Loan and each
Note, and any assignment of any such interest, and (ii) accounts in the Register
in accordance with its usual practice in which it shall record (1) the names and
addresses of the Lenders (and any change thereto pursuant to this Agreement),
(2) the amount of the Loan and each Note and each funding of any participation
therein, (3) the amount of any principal or interest due and payable or paid,
and (4) any other payment received by the Lenders from the Borrower and its
application to the Loan and each Note.
 
(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loan (including any Notes evidencing the Loan) is a registered obligation, the
right, title and interest of the Lenders and their assignees in and to the Loan
shall be transferable only upon notation of such transfer in the Register and no
assignment thereof or participation therein shall be effective until recorded
therein.  This Section 1.4 and Section 6.5 shall be construed so that the Loan
is at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Code and Section 5f.103-1(c) of the
United States Treasury Regulations.
 
(d) The Borrower and the Lenders shall treat each Person whose name is recorded
in the Register as a Lender (and as the owner of the amounts owing to it under
the Loan and/or a Note as reflected in the Register) for all purposes of this
Agreement.  Information contained in the Register with respect to any Lender
shall be available for access by the Borrower or such Lender at any reasonable
time and from time to time upon reasonable prior notice.
 
 
 
 
7

--------------------------------------------------------------------------------

 

 
 
ARTICLE 2
 
AGREEMENT FOR THE LOAN
 
Section 2.1 Use of Proceeds.  The proceeds of the Loan will be used for working
capital.
 
Section 2.2 Disbursement. Subject to satisfaction of the conditions contained in
Article 4, the Loan shall be made (the “Disbursement”) on the date this
Agreement is executed (the “Disbursement Date”).  The Lenders shall effect the
Disbursement on the Disbursement Date in accordance with their respective
allocations set forth on Schedule 1. The Borrower’s wire instructions are
attached as Schedule 2.  Each Lender shall retain from its portion of the Loan
to the Borrower the percentage set forth on Schedule 1 (the “Escrow Amount”) and
shall implement the procedures set forth in the Escrow Agreement dated the date
hereof to which the Borrower and the Lenders are parties.
 
Section 2.3 Payment.
 
(a) Subject to the provisions of Section 5.3, the Borrower shall remit the Final
Payment to the Lenders on the earlier to occur of (i) the Final Payment Date and
(ii)  the date the principal amount of the Notes are declared to be or
automatically become due and payable following an Event of Default.  The
Borrower shall also prepay the Notes in the amount of any Net Cash Proceeds of
the sale by the Borrower or any of its Subsidiaries, directly or indirectly, of
any assets, other than the sale of assets in the ordinary course of business and
sales (when aggregated with sales made as part of any related transactions) not
in excess of $500,000.
 
(b)           The Notes shall be deemed prepaid and without  premium, to the
extent a Lender satisfies the payment of the Exercise Price (as such term is
defined in the Warrants) through a reduction of the principal amount outstanding
under such Lender’s Note in accordance with Section 3(a)(i) of the Warrants.
 
(c)           Each prepayment shall be applied first, to accrued and unpaid
interest and second, to principal and shall be allocated among the Lenders in
accordance with their respective allocations set forth on Schedule 1.
 
Section 2.4 Payments.  Payments of any amounts due to the Lenders under this
Agreement shall be made in Dollars in immediately available funds prior to 11:00
a.m. New York City time on such date that any such payment is due, at such bank
or places, as the Lenders shall from time to time designate in writing at least
5 Business Days prior to the date such payment is due.  The Borrower shall pay
all and any costs (administrative or otherwise) imposed by banks, clearing
houses, or any other financial institution, in connection with making any
payments under any of the Transaction Documents, except for any costs imposed by
the Lenders’ banking institutions.
 
Section 2.5 Taxes, Duties and Fees.
 
(a) Any and all payments hereunder or under any other Transaction Document shall
be made, in accordance with this Section 2.5, free and clear of and without
deduction for any and all present or future Indemnified Taxes except as required
by applicable law.  If Borrower shall be required by law to deduct any
Indemnified Taxes from or in respect of any sum payable hereunder or under any
other Transaction Document, (i) the sum payable shall be increased by as much as
shall be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.5) the
Lenders shall receive an amount equal to the sum they would have received had no
such deductions been made (any and all such additional amounts payable to
Lenders shall hereafter be referred to as the “Additional Amounts”), (ii)
Borrower shall make such deductions, and (iii) Borrower shall pay the full
amount deducted to the relevant taxing or other authority in accordance with
applicable law.  Within thirty (30) days after the date of any payment of such
Taxes, Borrower shall furnish to the applicable Lender any original or a
certified copy of a receipt evidencing payment thereof or other evidence of such
payment reasonably satisfactory to such Lender.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(b) In addition, Borrower agrees to pay, and authorizes Lenders to pay in its
name (but without duplication), all Other Taxes, except any such Other Taxes
imposed with respect to a voluntary assignment, grant of participation or
designation of a new office for receiving payments under a Note other than at
Borrower’s request or following a Borrower default.  Within 30 days after the
date of any payment of Other Taxes, Borrower shall furnish to Lenders any
original or a certified copy of a receipt evidencing payment thereof or other
evidence of such payment reasonably satisfactory to Lenders.
 
(c) Borrower shall reimburse and indemnify, within 10 days after receipt of
demand therefor, each Lender for all Indemnified Taxes (including all Taxes and
Other Taxes, in each case other than Excluded Taxes, imposed by any jurisdiction
on amounts payable under this Section 2.5(c)) paid by such Lender, whether or
not such Indemnified Taxes were correctly or legally asserted.  A certificate of
the applicable Lender(s) setting forth the amounts to be paid thereunder and
delivered to Borrower shall be conclusive, binding and final for all purposes,
absent manifest error.
 
(d) Each Lender (other than a Foreign Person (as hereinafter defined)) on or
before the date hereof shall provide to Borrower a properly completed and
executed IRS Form W-9 certifying that such Lender is organized under the laws of
the United States; provided, however, that if the Lender is a disregarded entity
for U.S. federal income tax purposes it shall provide a properly completed and
executed IRS Form W-9 for its owner in the appropriate manner or shall provide
the appropriate IRS Form W-8 if its owner is a Foreign Person (as defined
below).  Each Lender organized under the laws of a jurisdiction outside the
United States (a “Foreign Person”) that is entitled to an exemption from or
reduction in U.S. withholding tax shall provide Borrower with a properly
completed and executed IRS Form W-8ECI, W-8BEN, W-8IMY or other applicable form
(together with any required supporting documentation), or any other applicable
certificate or document reasonably requested by the Borrower, and, if such
Foreign Person that is relying on the portfolio interest exception of Section
871(h) or Section 881(c) of the Code (or any successor provision thereto), shall
also provide the Borrower with a certificate (the “Portfolio Interest
Certificate”) representing that such Foreign Person is not a “bank” for purposes
of Section 881(c) of the Code (or any successor provision thereto), is not a 10%
holder of the Borrower described in Section 871(h)(3)(B) of the Code (or any
successor provision thereto), is not a controlled foreign corporation receiving
interest from a related person (within the meaning of Sections 881(c)(3)(C) and
864(d)(4) of the Code, or any successor provisions thereto) and is not a conduit
entity participating in a conduit Transaction arrangement as defined in Treasury
Regulation Section 1.881-3 (or any successor provision thereto).  Each Lender
shall provide new forms (or successor forms) upon the expiration or obsolescence
of any previously delivered forms and as reasonably requested by the Borrower
from time to time and shall promptly notify the Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
(e) If a Lender determines in good faith that it has received a refund from a
Government Authority relating to Taxes in respect of which the Borrower paid
Additional Amounts or made a payment pursuant to Section 2.5(c), such Lender
shall promptly pay such refund to the Borrower, net of all out-of-pocket expense
(including any Taxes imposed thereon) of such Lender incurred in obtaining such
refund, provided that the Borrower, upon the request of such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Lender if
such Lender is required to repay such refund to such Governmental
Authority.  Nothing in this Section shall require any Lender to disclose any
information it deems confidential (including, without limitation, its tax
returns) to any Person, including Borrower.
 
(f) If (but only if) a Note is materially modified for U.S. federal income tax
purposes after the date hereof and following such material modification, a
payment made to a Lender hereunder or under such Note would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), then such Lender
shall deliver to the Borrower at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower as
may be necessary for the Borrower to comply with its obligations under FATCA and
to determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 2.5(f), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
 
Section 2.6 Costs, Expenses and Losses.  If, as a result of any failure by the
Borrower to pay any sums due under this Agreement on the due date therefor
(after the expiration of any applicable grace periods), the Lenders shall incur
costs, expenses and/or losses, by reason of the liquidation or redeployment of
deposits from third parties or in connection with obtaining funds to make or
maintain the Disbursement, the Borrower shall pay to the Lenders upon request by
the Lenders, the amount of such costs, expenses and/or losses within fifteen
(15) days after receipt by it of a certificate from the Lenders setting forth in
reasonable detail such costs, expenses and/or losses, along with supporting
documentation.  For the purposes of the preceding sentence, “costs, expenses
and/or losses” shall include, without limitation, any interest paid or payable
to carry any unpaid amount and any loss, premium, penalty or expense which may
be incurred in obtaining, liquidating or employing deposits of or borrowings
from third parties in order to make, maintain or fund the Loan or any portion
thereof.
 
Section 2.7 Interest.  The outstanding principal amount of the Notes shall bear
interest at the Interest Rate (calculated on the basis of the actual number of
days elapsed in each month).   Interest shall be paid quarterly in arrears
commencing on October 1, 2013 and on the first Business Day of each January,
April, July, and October thereafter (the “Interest Payment Date”).
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
Section 2.8 Interest on Late Payments.  Without limiting the remedies available
to the Lenders under the Transaction Documents or otherwise, to the maximum
extent permitted by applicable law, if the Borrower fails to make a required
payment of principal or interest with respect to the Loan when due the Borrower
shall pay, in respect of such principal and interest at the rate per annum equal
to the Interest Rate plus ten percent (10%) for so long as such payment remains
outstanding.  Such interest shall be payable on demand.
 
Section 2.9 Payment of Interest in Common Stock.
 
(a) Share Issuance Right. In lieu of making any payment of accrued and unpaid
interest in respect of the Notes in cash and subject to the provisions of this
Section 2.9, the Borrower may elect to satisfy all or any such payment by the
issuance to the Lenders (i) of shares of Freely Tradeable Common Stock (a
“Common Share Issuance”) or (ii) if such issuance of Freely Tradeable Common
Stock would result in a Lender exceeding the 9.985% Cap described in Section
2.9(e) hereof, warrants to purchase shares of Common Stock (the “Interest
Warrants”) in the form attached hereto as Exhibit D (a “Warrant Share Issuance”
and together with the Common Share Issuance the “Interest Share
Issuances”).  Subject to the provisions of this Section 2.9, the Borrower’s
exercise of its share issuance rights under this Section 2.9 shall be deemed to
satisfy its obligation to pay any accrued and unpaid interest in respect of
which such share issuance right is being exercised as of the Interest Payment
Date (as defined below).
 
(b) Exercise of Share Issuance Rights.  Subject to the provisions of this
Section 2.9, upon written notice given at least 21 Trading Days prior to the
applicable date on which interest would otherwise be due under Section 2.7
hereunder, the Borrower may deliver to the Lenders notice by electronic mail and
facsimile (a “Share Issuance Notice”) of its intention to make Interest Share
Issuances pursuant to the provisions of this Section 2.9 in payment of interest
under the Notes; provided, however, that the Borrower may not deliver a Share
Issuance Notice (i) upon and during the continuation of an Event of Default (as
defined in Section 5.4), or (ii) unless the Borrower has, at the time of such
issuance, complied with the “current public information” requirement of Rule
144(c) under the Securities Act.  Subject to such provisions, a Share Issuance
Notice shall be irrevocable and shall specify the aggregate amount of interest
under the Notes that the Borrower intends to satisfy by issuing shares of Common
Stock to the Lenders on the applicable Interest Payment Date (the “Share
Issuance Amount”).
 
For purposes herein, “Freely Tradeable Common Stock” means, with respect to any
shares of Common Stock issued pursuant to this Section 2.9 either (a) such
shares are registered for issuance or resale under the Securities Act under an
effective registration statement filed with the SEC or (b) such shares are
eligible for resale by the Lenders that are not affiliates (as defined in Rule
144(a)(1) of the Securities Act) of the Borrower without the need for
registration under any applicable federal or state securities laws on or after
December 28, 2013; provided that, in the case of (b), the issuance of Freely
Tradeable Common Stock is predicated on reliance by the Borrower on the
continuing representation by such Lender under this subsection, unless such
Lender provides otherwise in writing to the Borrower at least two business days
prior to each Interest Payment Date on or after December 28, 2013 (each Interest
Payment Date on and after December 28, 2013 a “Rule 144 Interest Payment Date”
and together the “Rule 144 Interest Payment Dates”), that on and after each Rule
144 Interest Payment Date (i) such Lender will have acquired the Notes from the
Borrower more than six months prior to each Interest Payment Date and (ii) such
Lender will not be, and will not have been during the three months preceding
such Rule 144 Interest Payment Date, an officer, director, or 10% or greater
shareholder of the Borrower or in any other way an “affiliate” of the Borrower
(as that term is defined in Rule 144(a)(1)). For the avoidance of doubt, shares
that meet the requirements of clause (b) shall be considered Freely Tradeable
Common Stock even with respect to such shares that may be issued to affiliates
of the Borrower in accordance with Section 2.9 of this Agreement.
 
 
 
 
11

--------------------------------------------------------------------------------

 
 

 
(c) Common Share Issuance or Warrant Share Issuance on Interest Payment
Date.  If the Borrower has elected to make a Common Share Issuance or Warrant
Share Issuance on the applicable Interest Payment Date, the Borrower shall issue
to the Lenders a number of shares of Common Stock or Interest Warrant
exercisable for a number of shares of Common Stock equal to the quotient of (1)
the Share Issuance Amount and (2) the Interest Payment Price in effect on the
applicable Interest Payment Date (the “Interest Payment Securities”).
 
(i) Delivery of Freely Tradeable Common Stock for Common Share Issuance.
 
By no later than 10:00 a.m., New York City time, on the Interest Payment Date,
the Borrower shall (A) in the event shares without restrictive legends are being
issued to the Lenders provided that the Borrower’s transfer agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program and provided that a Lender is eligible to receive shares
through DTC, credit the shares underlying the Common Share Issuance, to which
the Lender shall be entitled to the Lender’s or its designee’s balance account
with DTC through its Deposit Withdrawal Agent Commission system, or (B) if the
foregoing shall not apply, issue and deliver to the address as specified in
advance by a Lender, in book-entry form or in a stock certificate, with book
entries or stock certificates representing shares underlying the Common Share
Issuance satisfying any interest payments due prior to December 28, 2013 to be
accompanied by the applicable restrictive legends, registered in the name of the
Lender or its designee, for the Interest Payment Shares to which the Lender
shall be entitled.  For purposes herein, “Trading Day” means any day on which
the Common Stock is traded for at least two hours on the Current Market.  For
purposes herein, “Interest Payment Price” shall mean the lesser of (i) the
Volume Weighted Average Price for the Borrower’s Common Stock for the twenty
(20) Trading Day period prior to the Interest Payment Date (the “VWAP Period”)
or (ii) the closing bid price for the Company’s Common Stock as of the last
Trading Day of the VWAP Period on the principal securities exchange, trading
market or quotation system (including the OTC Market (as defined below)) on
which the Company’s Common Stock is listed, traded or quoted.  For purposes
herein, “Volume Weighted Average Price” means the volume weighted average sale
price of such security on the principal securities exchange or trading market
where such security is listed or traded as reported by Bloomberg Financial
Markets or an equivalent, reliable reporting service (“Bloomberg”) mutually
acceptable to and hereafter designated by the Required Lenders and the Borrower
or, if no volume weighted average sale price is reported for such security, then
the last closing trade price of such security as reported by Bloomberg, or, if
no last closing trade price is reported for such security by Bloomberg, the
average of the bid prices of any market makers for such security that are listed
in the over the counter market by the Financial Industry Regulatory Authority,
Inc. or on the “over the counter” Bulletin Board (or any successor) or in the
“pink sheets” (or any successor) by the OTC Markets Group, Inc. (collectively,
the “OTC Market”).  If the Volume Weighted Average Price cannot be calculated
for such security on such date in the manner provided above, the volume weighted
average price shall be the fair market value as mutually determined by the
Borrower and the Required Lenders
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(ii) Delivery of Warrants for Warrant Share Issuance. By no later than 10:00
a.m., New York City time, on the Interest Payment Date, the Borrower shall have
delivered to each Lender the originally executed Interest Warrant(s) the Lender
is entitled to.


(d) Borrower Reporting.  The Borrower shall file with the SEC a Current Report
on Form 8-K disclosing its delivery of a Share Issuance Notice, no later than
8:35 a.m., New York City time, on the first Trading Day following the date on
which the Share Issuance Notice has been sent to the Lenders.
 
(e) Limitations on Share Issuances.  Notwithstanding anything herein to the
contrary, no payments of interest on the Notes may be made in shares of Common
Stock to the extent that the number of shares so issued, together with the
number of other shares of Common Stock beneficially owned by a Lender and its
affiliates and any other persons or entities whose beneficial ownership of
Common Stock would be aggregated with the Lender for purposes of Section 13(d)
of the Exchange Act, including any shares held by any “group” of which the
Lender is a member, but exclusive of shares issuable at such time upon exercise
or conversion of securities or rights to acquire securities that have
limitations on the right to convert, exercise or purchase similar to the
limitations set forth in this Section 2.9(e), would exceed 9.985% of the total
number of shares of Common Stock of the Borrower then issued and outstanding;
provided, however, that the 9.985% Cap shall only apply to the extent that the
Common Stock is deemed to constitute an “equity security” pursuant to Rule
13d-1(i) promulgated under the Exchange Act and, provided, further, that if the
Lender and its Affiliates and any other persons or entities whose beneficial
ownership of Common Stock would be aggregated with the Lender’s for purposes of
Section 13(d) of the Exchange Act beneficially own on the Interest Payment Date
greater than 9.985% of the shares of Common Stock then outstanding, then the
9.985% Cap shall not apply to such Lender unless and until the beneficial
ownership of the Lender and its Affiliates and any other persons or entities
whose beneficial ownership of Common Stock would be aggregated with the Lender’s
for purposes of Section 13(d) of the Exchange Act subsequently decreases to
below 9.985%; and
 
(f) Allocation of Shares Underlying Common Share Issuances and Warrants Share
Issuances.  All shares of Common Stock and Interest Warrants issuable to the
Lenders under Common Share Issuances or Warrant Share Issuances pursuant to this
Section 2.9 shall be allocated pro rata among the Notes based on the outstanding
principal amount of the Notes, in each case unless the Lenders notify the
Borrower in writing of any different allocation ratio.
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
(g)  Issuance of Shares Underlying Interest Share Issuances .  It shall be a
condition precedent to the delivery of shares of Common Stock or Interest
Warrants pursuant to this Section 2.9 that such shares of Common Stock or shares
of Common Stock issuable upon exercise of any Interest Warrants shall be duly
authorized by all necessary corporate action, when issued in accordance with the
terms hereof shall be validly issued and outstanding and fully paid and
nonassessable, and, when such shares of Common Stock have been issued to the
Lenders, the Lenders shall be entitled to all rights accorded to a holder and
beneficial owner of Common Stock.
 
(h) Failure to Deliver Shares or Warrants underlying Interest Share
Issuances.  If the Borrower fails on any Interest Payment Date to take all
actions within its reasonable control to cause the delivery of the Interest
Payment Securities required to be delivered on that date, and such failure is
not cured within one (1) Trading Day following such Interest Payment Date (a
“Share Delivery Failure”), no interest due under the Notes shall be reduced in
respect of such Interest Payment Securities until such Interest Payment
Securities are actually issued and, in addition to all other obligations under
this Section 2.9, the Borrower shall be obligated to promptly pay to the
Lenders, for each day that such Share Delivery Failure occurs, an amount equal
to the Failure Amount.  As used herein, the “Failure Amount” shall be an amount
equal to 5% of the dollar amount of interest payments due on the applicable
Interest Payment Date.
 


 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.1 Representations and Warranties of the Borrower.  The Borrower
represents and warrants as of the date hereof that except as set forth in the
Borrower’s SEC Reports for the year ended December 31, 2012 or the quarterly
period ended March 31, 2013:
 
(a) The Borrower is conducting its business in compliance with its
Organizational Documents, which are in full force and effect with no defaults
outstanding thereunder.
 
(b) No Default or Event of Default (or any other default or event of default,
however described) has occurred under any of the Transaction Documents.
 
(c) The Borrower (i) is capable of paying its debts as they fall due, is not
unable and has not admitted its inability to pay its debts as they fall due,
(ii) is not bankrupt or insolvent and (iii) has not taken action, and no such
action has been taken by a third party, for the Borrower’s winding up,
dissolution, or liquidation or similar executory or judicial proceeding or for
the appointment of a liquidator, custodian, receiver, trustee, administrator or
other similar officer for the Borrower or any or all of its assets or revenues.
 
(d) No Lien exists on the Borrower’s assets, except for Permitted Liens.
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
 
(e) The obligation of the Borrower to make any payment under this Agreement
(together with all charges in connection therewith) is absolute and
unconditional, and there exists no right of setoff or recoupment, counterclaim,
cross-claim or defense of any nature whatsoever to any such payment.
 
(f) No Indebtedness of the Borrower exists other than Permitted Indebtedness.
 
(g) The Borrower is validly existing as a corporation in good standing under the
laws of Delaware.  The Borrower has full power and authority to own its
properties and conduct its business, and is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which the
conduct of its business makes such qualification necessary except where the
failure to so qualify would not reasonably be expected to have a Material
Adverse Effect.
 
(h) There is not pending or, to the knowledge of the Borrower, threatened, any
action, suit or other proceeding before any Governmental Authority (a) to which
the Borrower is a party or (b) which has as the subject thereof any assets owned
by the Borrower.  There are no current or, to the knowledge of the Borrower,
pending, legal, governmental or regulatory enforcement actions, suits or other
proceedings to which the Borrower or any of its assets is subject.
 
(i) The Transaction Documents have been duly authorized, executed and delivered
by the Borrower, and constitute a valid, legal and binding obligation of the
Borrower enforceable in accordance with their terms, except as such
enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) applicable equitable principles (whether considered in a
proceeding at law or in equity).  The execution, delivery and performance of the
Transaction Documents by the Borrower and the consummation of the transactions
therein contemplated will not (A) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any Lien (other than Permitted Liens)
upon any assets of the Borrower pursuant to any agreement to which the Borrower
is a party or by which the Borrower is bound or to which any of the assets of
the Borrower is subject, (B) result in any violation of or conflict with, the
provisions of the Organizational Documents or (C) result in the violation of any
law or any judgment, order, rule, regulation or decree of any Governmental
Authority except, in the case of clauses (A) and (C) above, for any such
conflict, violation or breach that would not, individually or in the aggregate,
have a Material Adverse Effect.  No consent, approval, authorization or order
of, or registration or filing with any Governmental Authority is required for
the execution, delivery and performance of any of the Transaction Documents or
for the consummation by the Borrower of the transactions contemplated hereby
except (x) for such registrations and filings in connection with the issuance of
the Notes, the Note Shares, the Warrants and the Warrant Shares pursuant to the
Transaction Documents that are necessary to comply with federal and state
securities laws, rules and regulations and (y) filings contemplated with the
Security Agreement, the Borrower has corporate power and authority to enter into
the Transaction Documents and to consummate the transactions contemplated under
the Transaction Documents.
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
(j) The Borrower holds, and is operating in compliance in all material respects
with, all franchises, grants, authorizations, licenses, permits, easements,
consents, certificates and orders of any Governmental Authority (collectively,
“Necessary Documents”) required for the conduct of its business and all
Necessary Documents are valid and in full force and effect; and the Borrower has
not received written notice of any revocation or modification of any of the
Necessary Documents and the Borrower has no reason to believe that any of the
Necessary Documents will not be renewed in the ordinary course, and the Borrower
is in compliance in all material respects with all applicable federal, state,
local and foreign laws, regulations, orders and decrees applicable to the
conduct of its business.
 
(k) The Borrower has good and marketable title to all of its assets free and
clear of all Liens except Permitted Liens.  The property held under lease by the
Borrower is held under valid, subsisting and enforceable leases with only such
exceptions with respect to any particular lease as do not interfere in any
material respect with the conduct of the business of the Borrower.
 
(l) The Borrower owns or has the right to use pursuant to a valid and
enforceable written license, implied license or other legally enforceable right,
all of the Intellectual Property (as defined below)  that is necessary for the
conduct of its business as currently conducted (the “IP”).  The IP that is
registered with or issued by a Governmental Authority is valid and enforceable;
there is no outstanding, pending, or, to the knowledge of the Borrower,
threatened action, suit, other proceeding or claim by any third person
challenging or contesting the validity, scope, use, ownership, enforceability,
or other rights of the Borrower in or to any IP and the Borrower has not
received any written notice regarding, any such action, suit, or other
proceeding.  To the knowledge of the Borrower, the Borrower has not infringed or
misappropriated any material rights of others.  To the knowledge of the
Borrower, there is no pending or threatened action, suit, other proceeding or
claim by others that the Borrower infringes upon, violates or uses the
Intellectual Property rights of others without authorization, and the Borrower
has not received any written notice regarding, any such action, suit, other
proceeding or claim.  The Borrower is not a party to or bound by any options,
licenses, or agreements with respect to IP.  The term “Intellectual Property” as
used herein means (i) all patents, patent applications, patent disclosures and
inventions (whether patentable or unpatentable and whether or not reduced to
practice), (ii) all trademarks, service marks, trade dress, trade names,
slogans, logos, and corporate names and Internet domain names, together with all
of the goodwill associated with each of the foregoing, (iii) copyrights,
copyrightable works, and licenses, (iv) registrations and applications for
registration for any of the foregoing, (v) computer software (including but not
limited to source code and object code), data, databases, and documentation
thereof, (vi) trade secrets and other confidential information, (vii) other
intellectual property, and (viii) copies and tangible embodiments of the
foregoing (in whatever form and medium).
 
(m) The Borrower is not in violation of the Organizational Documents, or in
breach of or otherwise in default, and no event has occurred which, with notice
or lapse of time or both, would constitute such breach or other default in the
performance of any agreement or condition contained in any agreement under which
it may be bound, or to which any of its assets is subject, except for such
breaches or defaults as would not have a Material Adverse Effect.
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
(n) The Borrower has timely filed, including pursuant to all extensions, all
federal, state, local and foreign income and franchise tax returns required to
be filed (except where the failure to file would not have a Material Adverse
Effect) and are not in default in the payment of any material taxes which were
payable pursuant to said returns or any assessments with respect thereto.  There
is no pending dispute with any taxing authority relating to any of such returns,
and the Borrower has no knowledge of any proposed liability for any tax to be
imposed upon its properties or assets.
 
(o) The Borrower has not granted rights to develop, manufacture, produce,
assemble, distribute, license, market or sell its products to any other Person
and is not bound by any agreement that affects the exclusive right of the
Borrower to develop, manufacture, produce, assemble, distribute, license, market
or sell its products.
 
(p) The Borrower:  (A) is and at all times has complied in all material respects
with all statutes, rules and regulations of the U.S. Food and Drug
Administration (“FDA”) and of other Governmental Authorities exercising
regulatory authority similar to that of the FDA applicable to the ownership,
testing, development, manufacture, packaging, processing, use, distribution,
marketing, labeling, promotion, sale, offer for sale, storage, import, export or
disposal of any product manufactured or distributed by or on behalf of the
Borrower (“Applicable Laws”); (B) has not received any warning letter or other
correspondence or notice from the FDA or any correspondence or notice from any
other Governmental Authority alleging or asserting noncompliance with any
Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
Applicable Laws (together, the “Authorizations”); (C) possesses and complies in
all material respects with  the Authorizations, which are valid and in full
force and effect; (D) has not received written notice that any Governmental
Authority has taken, is taking or intends to take action to limit, suspend,
modify or revoke any Authorization and have no knowledge that any Governmental
Authority is considering such action; (E) has filed, obtained, maintained or
submitted all reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations, except as would not have a Material Adverse Effect; and (F) has
not, either voluntarily or involuntarily, initiated, conducted, or issued or
caused to be initiated, conducted or issued, any recall, market withdrawal or
replacement, safety alert, post-sale warning, “dear doctor” letter, or other
notice or action relating to the alleged lack of safety or efficacy of any
product or any alleged product defect or violation and, to the Borrower’s
knowledge, no third party has initiated, conducted or intends to initiate any
such notice or action.
 
(q) The studies, tests and preclinical and clinical trials conducted by or on
behalf of the Borrower were and, if still pending, are being conducted in
compliance in all material respects with experimental protocols, procedures and
controls pursuant to accepted professional scientific standards and all
Applicable Laws and Authorizations, including, without limitation, the Federal
Food, Drug and Cosmetic Act and the rules and regulations promulgated
thereunder; the Borrower is not aware of any studies, tests or trials, the
results of which the Borrower believes reasonably call into question any of its
studies, tests or trial results and the Borrower has not received any written
notices or correspondence from any Governmental Authority requiring the
termination, suspension, or material modification of any such studies, tests or
preclinical or clinical trials.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
 
(r) (i) To the knowledge of the Borrower, no “prohibited transaction” as defined
under Section 406 of ERISA or Section 4975 of the Code and not exempt under
ERISA Section 408 and the regulations and published interpretations thereunder
has occurred with respect to any Employee Benefit Plan. At no time within the
last seven (7) years has the Borrower or any ERISA Affiliate maintained,
sponsored, participated in, contributed to or has or had any liability or
obligation in respect of any Employee Benefit Plan subject to Section 302 of
ERISA, Title IV of ERISA, or Section 412 of the Code or any “multiemployer plan”
as defined in Section 3(37) of ERISA or any multiple employer plan for which the
Borrower or any ERISA Affiliate has incurred or could incur liability under
Section 4063 or 4064 of ERISA. No Employee Benefit Plan represents any current
or future liability for retiree health, life insurance, or other retiree welfare
benefits except as may be required by the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, or similar state law. Each Employee
Benefit Plan is and has been operated in compliance with its terms and all
applicable laws, including but not limited to ERISA and the Code, except for
such failures to comply that would not have a Material Adverse Effect. No event
has occurred (including a “reportable event” as such term is defined in Section
4043 of ERISA) and no condition exists that would subject the Borrower or any
ERISA Affiliate to any tax, fine, lien, penalty or liability imposed by ERISA,
the Code or other applicable law, except for any such tax, fine, lien, penalty
or liability that would not, individually or in the aggregate, have a Material
Adverse Effect; (ii) the Borrower does not maintain any Foreign Benefit Plan;
(iii) the Borrower does not have any obligations under any collective bargaining
agreement. As used in this clause (r), “Employee Benefit Plan” means any
material “employee benefit plan” within the meaning of Section 3(3) of ERISA,
including, without limitation, all stock purchase, stock option, stock-based
severance, employment, change-in-control, medical, disability, fringe benefit,
bonus, incentive, deferred compensation, employee loan and all other employee
benefit plans, agreements, programs, policies or other arrangements, whether or
not subject to ERISA, under which (A) any current or former employee, director
or independent contractor of the Borrower receive present or future right to
benefits and which are contributed to, sponsored by or maintained by the
Borrower or (B) the Borrower has had or has any present or future obligation or
liability; “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended; “ERISA Affiliate” means any member of the Borrower’s controlled group
as defined in Code Section 414 (b), (c), (m) or (o); and “Foreign Benefit Plan”
means any Employee Benefit Plan established, maintained or contributed to
outside of the United States of America or which covers any employee working or
residing outside of the United States.
 
(s) The financial statements of the Borrower annexed its SEC Reports for the
year ended December 31, 2012 and the quarterly period ended March 31, 2013,
together with the related notes, fairly present the financial condition of the
Borrower as of the dates indicated and the results of operations and changes in
cash flows for the periods therein specified in conformity with GAAP
consistently applied throughout the periods involved, subject, in the case of
unaudited financial statements, to year-end adjustments; and there are no
material off-balance sheet arrangements or any other relationships with
unconsolidated entities or other persons, that may have a material current or,
to the Borrower’s knowledge, material future effect on the Borrower’s financial
condition, results of operations, liquidity, capital expenditures, capital
resources or significant components of revenue or expenses.
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
 
(t) The Borrower has not declared or paid any dividends or made any distribution
of any kind with respect to its capital stock.  Since March 31, 2013, except for
changes in the number of outstanding shares of common stock due to the issuance
of shares for payment of interest or upon the exercise of outstanding options or
warrants, there has not been any change in the Borrower’s capital stock, or any
issuance of options, warrants, convertible securities or other rights to
purchase such capital stock, of the Borrower or any development which would
reasonably be expected to result in a Material Adverse Effect.
 
(u) All of the issued and outstanding shares of capital stock of the Borrower
are duly authorized and validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state and foreign securities laws,
were not issued in violation of or subject to any preemptive rights or other
rights to subscribe for or purchase securities; the Notes, the Warrants and the
shares of Common Stock issuable upon exercise of the Warrants or conversion of a
Note (together, the “New Shares”), have been duly authorized and when issued,
delivered and paid for in accordance with the terms of the Warrants or upon
conversion of a Note, will have been validly issued and will be fully paid and
nonassessable.   Except as disclosed in the Borrower’s SEC Reports, there are no
preemptive rights or other rights to subscribe for or to purchase, or any
restriction upon the voting or transfer of any shares of Common Stock pursuant
to the Organizational Documents or any agreement or other instrument to which
the Borrower is a party or by which the Borrower is bound.  Except as disclosed
in Borrower’s SEC Reports, there are no options, warrants, agreements, contracts
or other rights in existence to purchase or acquire from the Borrower any shares
of capital stock of the Borrower.
 
(v) The Borrower maintains a system of internal accounting controls sufficient
to provide reasonable assurances that (i) transactions are executed in
accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.
 
(w) The Borrower has no Subsidiaries.
 
Section 3.2 Borrower Acknowledgment.  The Borrower acknowledges that it has made
the representations and warranties referred to in Section 3.1 with the intention
of persuading the Lenders to enter into the Transaction Documents and that the
Lenders have entered into the Transaction Documents on the basis of, and in full
reliance on, each of such representations and warranties.  The Borrower
represents and warrants to the Lenders that none of such representations and
warranties omits any matter the omission of which makes any of such
representations and warranties misleading.
 
Section 3.3 Representations and Warranties of the Lenders.  Each Lender
represents and warrants to the Borrower as of the date hereof that:
 
(a) It is acquiring the Notes and Warrants and shares of Common Stock issuable
upon exercise or conversion thereof solely for its account for investment, not
as an agent or nominee, and not with a view to or for resale in connection with
any distribution of the Notes or Warrants and shares of Common Stock issuable
upon exercise or conversion thereof or any part thereof.
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
(b) The Notes and Warrants and shares of Common Stock issuable upon exercise or
conversion thereof must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption for such registration is
available.
 
(c) Neither the Notes and Warrants nor shares of Common Stock issuable upon
exercise or conversion thereof may be sold pursuant to Rule 144 adopted under
the Securities Act unless certain conditions are met.
 
(d) It will not make any disposition of all or any part of the Notes and
Warrants and shares of Common Stock issuable upon exercise or conversion thereof
until:
 
(i) The Borrower shall have received a letter secured by such Lender or its
counsel from the SEC stating that no action will be recommended to the SEC with
respect to such proposed disposition;
 
(ii) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or
 
(iii) Such Lender shall have notified the Borrower of such proposed disposition
and, in the case of a sale or transfer in a so-called “4(1) and a half”
transaction, shall have furnished counsel for the Borrower with an opinion of
counsel, substantially in the form annexed as Exhibit C to the Warrant.  The
Borrower agrees that it will not require an opinion of counsel with respect to
transactions under Rule 144 or Rule 144A of the Securities Act.
 
It understands and agrees that all certificates evidencing the shares to be
issued to the Lenders upon exercise and/or conversion of the Notes and Warrants
may bear a legend as set forth in the Notes and Warrants.
 
(e) Such Lender is an “accredited investor” as defined in Regulation D
promulgated the Securities Act or is a Regulation S Purchaser as defined in Rule
902 promulgated under the Securities Act.
 
(f) Such Lender is duly organized and validly existing under the laws of the
jurisdiction of its formation.
 
(g) Such Lender has full power and authority to make each Loan and to enter into
and perform its other obligations under each of the Transaction Documents and
carry out the other transactions contemplated thereby.
 
(h) Each Transaction Document to which it is a party has been duly authorized,
executed and delivered by such Lender and constitutes its valid and legally
binding obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) applicable equitable principles (whether considered in a
proceeding at law or in equity).
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
 
(i) Such Lender is not purchasing the Notes and Warrants and shares of Common
Stock issuable upon exercise or conversion thereof as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement.
 
(j) Such Lender (A) has had reasonable opportunity to ask questions of and
receive answers from Borrower concerning the Transaction Documents, (B) has been
permitted access, to such Lender’s satisfaction, to the Borrower SEC Reports,
and (C) understands that the entry into the Transaction Documents and the
investment in the securities issued thereunder is subject to risks as stated in
the risk factors disclosed in the Borrower SEC Reports and acknowledges that it
has had an opportunity to review, and upon review, fully understands such risk
factors.
 
ARTICLE 4
 
CONDITIONS OF DISBURSEMENT
 
Section 4.1 Conditions to the Disbursement.  The obligation of the Lenders to
make the Disbursement shall be subject to the fulfillment of the following
conditions:
 
(a)           The Lenders shall have received executed counterparts of the
Transaction Documents from the Borrower, a certificate as to its  Organizational
Documents, resolutions and incumbency and an opinion of its counsel reasonably
acceptable to the Lenders;
 
(b)           Reserved.
 
(c)           No Default or Event of Default has occurred or would result from
the Disbursement.
 
ARTICLE 5
 
PARTICULAR COVENANTS AND EVENTS OF DEFAULT
 
Section 5.1 Affirmative Covenants.  Unless the Lenders shall otherwise agree:
 
(a) The Borrower shall (i) maintain its existence and qualify and remain
qualified to do its business as currently conducted, except where the failure to
so maintain such qualification would not reasonably be expected to have a
Material Adverse Effect, (ii) maintain all approvals necessary for the
Transaction Documents to be in effect, and (iii) operate its business with
reasonable due diligence, efficiency and in conformity with sound business
practices.
 
(b) The Borrower shall comply in all material respects with all applicable laws,
rules, regulations and orders of any Government Authority, except where the
necessity of compliance therewith is contested in good faith by appropriate
proceedings.
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
(c) The Borrower shall obtain, make and keep in full force and effect all
Authorizations from and registrations with Government Authorities that may be
required to conduct its business, except where to failure to do so would not
have a Material Adverse Effect.
 
(d) The Borrower shall promptly notify the Lenders of the occurrence of (i) any
Default or Event of Default, (ii) any claims, litigation, arbitration, mediation
or administrative or regulatory proceedings that are instituted or threatened
against the Borrower, (iii) the sale directly or indirectly of any assets other
than the sale of assets in the ordinary course of business and, (iv) each event
which, at the giving of notice, lapse of time, determination of materiality or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an event of default (however described) under any
of the Transaction Documents.
 
(e) The Borrower shall comply with the terms of each of the Transaction
Documents.
 
(f) (i) If the Borrower is not required to file reports pursuant to Sections 13
or 15(d) of the Exchange Act, the Borrower will provide quarterly financial
statements for itself and its Subsidiaries within 45 days after the end of each
quarter, and audited annual financial statements within 120 days after the end
of each year prepared in accordance with GAAP with a report thereon by the
Borrower’s independent certified public accountants; (ii) the Borrower will
timely file with the SEC (subject to appropriate extensions made under Rule
12b-25 of the Exchange Act) any annual reports, quarterly reports and other
periodic reports required to be filed pursuant to Section 13 or 15(d) of the
Exchange Act; and (iii) the Borrower will provide to the Lenders copies of all
documents, reports, financial data and other information that the Lenders may
reasonably request, and permit the Lenders to visit and inspect any of the
properties of the Borrower, and to discuss its affairs, finances with its
officers during regular business hours and upon reasonable notice.
 
The Borrower shall cause each of its Subsidiaries to comply with each of the
agreements set forth in Section 5.1.
 
Section 5.2 Negative Covenants. Unless the Lenders holding a majority in
interest of the Notes shall otherwise agree:
 
(a) The Borrower shall not (i) liquidate or dissolve; (ii) enter into any
merger, consolidation or reorganization, unless the Borrower is the surviving
corporation or (iii) establish any Subsidiary.
 
(b) The Borrower shall not and shall not permit any Subsidiary to (i)
enter  into any partnership, joint venture, syndicate, pool, profit-sharing or
royalty agreement or other combination, or engage in any transaction with an
Affiliate, whereby its income or profits are, or might be, shared with another
Person, (ii) enter into any management contract or similar arrangement whereby a
substantial part of its business is managed by another Person, or
(iii) distribute, or permit the distribution of, any of its assets, including
its intangibles, to any shareholder of the Borrower or an Affiliate of such
shareholder.
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
(c) The Borrower shall not and shall not permit any Subsidiary to: (i) create,
incur or suffer any Lien upon any of its assets, now owned or hereafter
acquired, except Permitted Liens; or (ii) assign, sell, transfer or otherwise
dispose of, any of the Transaction Documents, or the rights and obligations
thereunder.
 
(d) The Borrower shall not and shall not permit any Subsidiary to create, incur,
assume, guarantee or be remain liable with respect to any Indebtedness, other
than Permitted Indebtedness.
 
(e) The Borrower shall not and shall not permit any Subsidiary to acquire any
assets (other than assets acquired in the ordinary course of business consistent
with past practices), directly or indirectly, in one or more related
transaction, for a consideration, in cash or other property (valued at its fair
market value) greater than $250,000.
 
No provision of this Agreement or any other Transaction Document shall be
construed to prohibit (or otherwise require the consent of the Lenders) (i) the
Borrower  from entering into bona fide business development transactions with
Persons who are not Affiliates of the Borrower, which transactions may include
exclusive licenses of Borrower’s intellectual property to third party strategic
partners,  the Borrower granting rights of first negotiation to Celgene
Corporation (“Celgene”) and the exercise of such rights by Celgene with respect
to any license, sale, assignment, transfer or other disposition of any material
portion of intellectual property or other assets related to its Neo-Urinary
Conduit Program or Neo-Kidney Augment Program and the Borrower granting Celgene
the right to purchase and the purchase by Celgene of the Borrower’s esophagus
program, or (ii) the Borrower from selling, leasing or otherwise disposing of
its interest in its East Norriton, Pennsylvania facility, at which time the
Lenders’ security interest, if any, in any such interest of the Borrower shall
automatically terminate and be released without further action.
 
Section 5.3 Major Transaction.  The Borrower shall give the Lenders notice of
the consummation of a Major Transaction (as such term is defined in the Notes)
at least 30 days prior to such consummation thereof, but, in any event within 5
Business Days following the first to occur of (x) the date of the public
announcement of such Major Transaction if such announcement is made before 4:00
p.m., New York City time, or (y) the day  following the public announcement of
such Major Transaction if such announcement is made on and after 4:00 p.m., New
York City time.  At any time during the period beginning after the Lenders’
receipt of such notice and ending five (5) Trading Days (as defined in Section
2.9) prior to the consummation of such Major Transaction, any Lender, in the
exercise of its sole discretion, may deliver a notice to the Borrower (the “Put
Notice”), that the portion of the Final Payment owed to such Lender shall be due
and payable upon consummation of such Major Transaction.  If a Lender delivers a
Put Notice, simultaneously with consummation of such Major Transaction, the
Borrower shall make or cause to be made the Final Payment owed to such Lender
and upon the Lender’s receipt of such Final Payment, the Obligations with
respect to such Lender shall terminate. The Borrower shall not consummate any
Major Transaction without complying with the provisions of this Section 5.3.
 
Section 5.4 General Acceleration Provision upon Events of Default.  If one or
more of the events specified in this Section 5.4 shall have happened and be
continuing beyond the applicable cure period (each, an “Event of Default”), each
Lender, by written notice to the Borrower, may declare the principal of, and
accrued and unpaid interest on, the Notes held by such Lender or any part of any
of them (together with any other amounts accrued or payable under the
Transaction Documents) to be, and the same shall thereupon become, immediately
due and payable, without any further notice and without any presentment, demand,
or protest of any kind, all of which are hereby expressly waived by the
Borrower, and take any further action available at law or in equity, including,
without limitation, the sale of the Loan and all other rights acquired in
connection with the Loan:
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
(a) The Borrower shall have failed to make payment of principal and interest
under the Notes when due.
 
(b) The occurrence of a Conversion Failure or a Registration Failure (as such
terms are fined in the Notes).
 
(c) The Borrower shall have failed to comply with the due observance or
performance of any covenant contained in any Transaction Document (other than
the covenants described in (a) and (b) above) and such failure shall not have
been cured by the Borrower within 30 days after receiving written notice of such
failure from the Lenders.
 
(d) Any representation or warranty made by the Borrower in any Transaction
Document shall have been incorrect, false or misleading in any material respect
as of the date it was made.
 
(e) (i)  The Borrower shall generally be unable to pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts as they
come due or shall make a general assignment for the benefit of creditors;
(ii) the Borrower shall declare a moratorium on the payment of its debts;
(iii) the commencement by the Borrower of proceedings to be adjudicated bankrupt
or insolvent, or the consent by it to the commencement of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization, intervention or other similar relief under
any applicable law, or the consent by it to the filing of any such petition or
to the appointment of an intervenor, receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of all or substantially all of its
assets; (iv) the commencement against the Borrower of a proceeding in any court
of competent jurisdiction under any bankruptcy or other applicable law (as now
or hereafter in effect) seeking its liquidation, winding up, dissolution,
reorganization, arrangement, adjustment, or the appointment of an intervenor,
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official), and any such proceeding shall continue undismissed, or any order,
judgment or decree approving or ordering any of the foregoing shall continue
unstayed or otherwise in effect, for a period of ninety (90) days; (v) the
making by the Borrower of an assignment for the benefit of creditors, or the
admission by it in writing of its inability to pay its debt generally as they
become due; or (vi) any other event shall have occurred which under any
applicable law would have an effect analogous to any of those events listed
above in this subsection.
 
(f) One or more judgments against the Borrower or any Subsidiary or attachments
against any of their respective property, which in the aggregate exceed $50,000
(not covered by insurance), or which could have a Material Adverse Effect
remain(s) unpaid, unstayed on appeal, undischarged, unbonded or undismissed for
a period of 30 days from the date of entry of such judgment.
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
 
(g) Any Authorization held by the Borrower from any Government Authority shall
have been suspended, canceled or revoked and such suspension, cancellation or
revocation shall not have been cured within 30 days.
 
(h) Any authorization necessary for the execution, delivery or performance of
any Transaction Document or for the validity or enforceability of any of the
Obligations under any Transaction Document is not given or is withdrawn or
ceases to remain in full force or effect.
 
(i) The validity of any Transaction Document shall be contested by the Borrower,
or any treaty, law, regulation, communiqué, decree, ordinance or policy of any
jurisdiction shall purport to render any material provision of any Transaction
Document invalid or unenforceable or shall purport to prevent or materially
delay the performance or observance by the Borrower of the Obligations.
 
(j) The Borrower has failed to comply in any material respect with the reporting
requirements of the Exchange Act, if applicable.
 
(k) There is a failure to perform in any agreement to which the Borrower or any
Subsidiary is a party with a third party or parties resulting in a right by such
third party or parties to accelerate the maturity of any Indebtedness for
borrowed money in an amount in excess of $50,000.
 
(l) If an Event of Default pursuant to the Warrants (as such term is defined in
the Warrants) shall have occurred.
 
Section 5.5 Automatic Acceleration on Dissolution or
Bankruptcy.  Notwithstanding any other provisions of this Agreement, if an Event
of Default under Section 5.4(e) shall occur, the principal of the Notes
(together with any other amounts accrued or payable under this Agreement) shall
thereupon become immediately due and payable without any presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower.
 
Section 5.6 Recovery of Amounts Due.  If any amount payable hereunder is not
paid as and when due, the Borrower hereby authorizes the Lenders to proceed, to
the fullest extent permitted by applicable law, without prior notice, by right
of set-off, banker’s lien or counterclaim, against any moneys or other assets of
the Borrower to the full extent of all amounts payable to the Lenders.
 
ARTICLE 6
 
MISCELLANEOUS
 
Section 6.1 Notices.  Any notices required or permitted to be given under the
terms hereof shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile or by electronic mail and shall be
effective five (5) days after being placed in the mail, if mailed by regular
United States mail, or upon receipt, if delivered personally or by courier
(including a recognized overnight delivery service) or by facsimile, or when
read by electronic mail (sender shall have received a “read by recipient”
confirmation) in each case addressed to a party.  The addresses for such
communications shall be:
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
If to the Borrower:
 
3929 Westpoint Boulevard, Suite G
Winston-Salem, NC 27103
Fax:  (336) 772-2436
Email:  Brian.Davis@tengion.com
Attn:  A. Brian Davis


With copy to:


Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, MA  02199-3600
Fax: (617) 235-0706
Email: marc.rubenstein@ropesgray.com
Attn: Marc A. Rubenstein


If to a Lender:


To the address set forth under such Lender’s name on its signature page to the
Securities Purchase Agreement or any assignment.


AND


c/o Deerfield Capital, L.P.
780 Third Avenue, 37th Floor
New York, New York 10017
Fax:  (212) 599-1248
Email:  jflynn@Deerfieldpartners.com
Attn:  James E. Flynn
 
 
 
 
 
 
26

--------------------------------------------------------------------------------

 

 
With a copy to:
 
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022
Fax:              (212) 894-5877
Email:          Mark.Fisher@Kattenlaw.com
Elliot.Press@Kattenlaw.com
Attn:           Mark I. Fisher, Esq.
            Elliot Press, Esq.
 
Section 6.2 Waiver of Notice.  Whenever any notice is required to be given to
the Lenders or the Borrower under the any of the Transaction Documents, a waiver
thereof in writing signed by the person or persons entitled to such notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.
 
Section 6.3 Reimbursement of Legal and Other Expenses.  If any amount owing to
the Lenders under any Transaction Document shall be collected through
enforcement of this Agreement, any Transaction Document or restructuring of the
Loan in the nature of a work-out, settlement, negotiation, or any process of
law, or shall be placed in the hands of third Persons for collection, the
Borrower shall pay (in addition to all monies then due in respect of the Loan or
otherwise payable under any Transaction Document) attorneys’ and other fees and
expenses incurred in respect of such collection.
 
Section 6.4 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
applicable to contracts made and to be performed in such State.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York, Borough of Manhattan.  Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY
JURY.
 
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
 
 
Section 6.5 Successors and Assigns.  This Agreement shall bind and inure to the
respective successors and assigns of the Parties, except that Borrower may not
assign or otherwise transfer all or any part of its rights under this Agreement
or the Obligations without the prior written consent of the Lenders.  Lenders’
ability to transfer its rights and obligations under this Agreement are subject
to the compliance with Section 1.4 of this Agreement and restrictions on
transfer set forth in Section 6.6 of the Securities Purchase Agreement.
 
Section 6.6 Entire Agreement.  The Transaction Documents contain the entire
understanding of the Parties with respect to the matters covered thereby and
supersede any and all other written and oral communications, negotiations,
commitments and writings with respect thereto.  The provisions of this Agreement
may be waived, modified, supplemented or amended only by an instrument in
writing signed by an authorized officer of the Borrower and Lenders holding, in
the aggregate, at least 66 2/3% of the principal amount of the Notes then
outstanding; provided that the provisions of this Agreement cannot be waived,
modified, supplemented or amended in any way that (i) treats any Lender
disproportionately without such Lender’s written consent; (ii) subjects any
Lender to any monetary obligation or material obligation, imposes any liability
on any Lender (including without limitation by imposing any joint and several
liability) or causes any Lender to be required to make any payment without the
written consent of such Lender (other than customary and reasonable costs in
proportion to the amount of Notes incurred in connection with enforcing rights
under this Agreement or the Security Agreement), or (iii) waives, modifies,
supplements, or amends this Section 6.6 or Sections 6.11 or 6.14 of this
Agreement (or the definition of Required Lenders) without the written consent of
each Lender.   No Lender shall have any liability pursuant to this Agreement or
otherwise by virtue of failing to or refusing to agree to grant any waiver,
modification, supplement or amendment hereunder.  In the event that a Lender
does not join in any action to enforce rights under this Agreement or the
Security Agreement as a result of the proviso in the second sentence of this
Section 6.6, then such Lender shall waive the right to receive any benefit of
such action and shall execute any documents or take any actions to effect such
waiver.
 
Section 6.7 Severability.  If any provision of this Agreement shall be invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.  The Parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provision.
 
Section 6.8 Counterparts.  This Agreement may be executed in several
counterparts, and by each Party on separate counterparts, each of which and any
photocopies, facsimile copies or other electronic transmission (including by
PDF) thereof shall be deemed an original, but all of which together shall
constitute one and the same agreement.
 
Section 6.9 Survival.
 
(a) This Agreement and all agreements, representations and warranties made in
the Transaction Documents, and in any document, certificate or statement
delivered pursuant thereto or in connection therewith shall be considered to
have been relied upon by the other Parties and shall survive the execution and
delivery of this Agreement and the making of the Loan hereunder regardless of
any investigation made by any such other Party or on its behalf, and shall
continue in force until all amounts payable under the Transaction Documents
shall have been fully paid in accordance with the provisions thereof, and the
Lenders shall not be deemed to have waived, by reason of making the Loan, any
Event of Default that may arise by reason of such representation or warranty
proving to have been false or misleading, notwithstanding that the Lenders may
have had notice or knowledge of any such Event of Default or may have had notice
or knowledge that such representation or warranty was false or misleading at the
time the Disbursement was made.
 
 
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
(b) The obligations of the Borrower under Section 2.5 and the obligations of the
Borrower and the Lenders under this Article 6 shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loan, or the termination of this Agreement or any
provision hereof.
 
Section 6.10 Waiver.  Neither the failure of, nor any delay on the part of, any
Party in exercising any right, power or privilege hereunder, or under any
agreement, document or instrument mentioned herein, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder, or under any agreement, document or instrument mentioned
herein, preclude other or further exercise thereof or the exercise of any other
right, power or privilege; nor shall any waiver of any right, power, privilege
or default hereunder, or under any agreement, document or instrument mentioned
herein, constitute a waiver of any other right, power, privilege or default or
constitute a waiver of any default of the same or of any other term or
provision.  No course of dealing and no delay in exercising, or omission to
exercise, any right, power or remedy accruing to the Lenders upon any default
under this Agreement, or any other agreement shall impair any such right, power
or remedy or be construed to be a waiver thereof or an acquiescence therein; nor
shall the action of the Lenders in respect of any such default, or any
acquiescence by it therein, affect or impair any right, power or remedy of the
Lenders in respect of any other default.  All rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies otherwise
provided by law.
 
Section 6.11 Indemnity.
 
(a) The Borrower, shall, at all times, indemnify and hold harmless (the
“Indemnity”) each of the Lenders and each Lender’s directors, partners,
officers, employees, agents, counsel and advisors (each, a “Lender Indemnified
Person”) from any losses, claims (including the cost of defending against such
claims), damages, liabilities, penalties, or other expenses ( each a “Loss”)
which a Lender Indemnified Person may incur or to which a Lender Indemnified
Person may become subject to the extent such Loss arises out of a breach of any
representation, warranty or covenant of the Borrower in any of the Transaction
Documents, or the extension of credit hereunder or the Loan or the use or
intended use of the Loan.  Each Lender shall, severally and not jointly,
indemnify and hold harmless the Borrower and each of its directors, partners,
officers, employees, agents, counsel and advisors (each, a “Borrower Indemnified
Person”; an “Indemnified Person” shall mean any Lender Indemnified Person or
Borrower Indemnified Person) from any Losses which a Borrower Indemnified Person
may incur or to which a Borrower Indemnified Person may become subject to the
extent such Losses arises out of a breach of any representation, warranty or
covenant of such Lender in any of the Transaction Documents.  In no event shall
any Lender be liable under this provision (or under any other provision in this
Agreement or any other Transaction Document) for any breach of any
representation, warranty or covenant of any other Lender.  The Indemnity shall
not apply with respect to any Indemnified Person to the extent that a court or
arbitral tribunal with jurisdiction over the subject matter of the Loss, such
Indemnified Person and over the Lenders or the Borrower, as applicable,
determines (after such Indemnified Person that had an adequate opportunity to
defend its interests), that such Loss resulted from the gross negligence or
willful misconduct of such Indemnified Person, which determination results in a
final, non-appealable judgment or decision of a court or tribunal of competent
jurisdiction.  The Indemnity is independent of and in addition to any other
agreement of any Party under any Transaction Document to pay any amount to the
Lenders or the Borrower, as applicable, and any exclusion of any obligation to
pay any amount under this subsection shall not affect the requirement to pay
such amount under any other section hereof or under any other agreement.  The
indemnity obligation of each Lender pursuant to this Section 6.11 shall be
several and not joint, and, notwithstanding anything herein to the contrary, the
aggregate liability of any Lender under this Section 6.11 (together with any
liability under any other indemnity provision in any of the other Transaction
Documents) shall not exceed an amount equal to the principal amount of the Notes
initially purchased by such Lender under the Securities Purchase Agreement.
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
 
(b) Promptly after receipt by an Indemnified Person under this Section 6.11 of
notice of the commencement of any action (including any governmental action),
such Indemnified Person shall, if a Loss in respect thereof is to be made
against the Borrower under this Section 6.11, deliver to the Borrower a written
notice of the commencement thereof, and the Borrower shall have the right to
participate in, and, to the extent the Borrower so desires, to assume control of
the defense thereof with counsel mutually satisfactory to the Borrower and the
Indemnified Person, as the case may be.
 
(c) An Indemnified Person shall have the right to retain its own counsel with
the reasonable fees and expenses to be paid by the Borrower, if, in the
reasonable opinion of counsel for the Lenders, the representation by such
counsel of the Indemnified Person and the Borrower would be inappropriate due to
actual or potential differing interests between such Indemnified Person and any
other party represented by such counsel in such proceeding. The Borrower shall
pay for only one separate legal counsel for the Indemnified Persons, and such
legal counsel shall be selected by the Lenders. The failure to deliver written
notice to the Borrower within a reasonable time of the commencement of any such
action shall not relieve the Borrower of any liability to the Indemnified Person
under this Section 6.11, except to the extent that the Borrower is actually
prejudiced in its ability to defend such action. The indemnification required by
this Section 6.11 shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as such expense, loss, damage
or liability is incurred and is due and payable.
 
(d) Without prejudice to the survival of any other agreement of any of the
Parties hereunder, the agreements and the obligations of the Parties contained
in this Section 6.11 shall survive the termination of each other provision
hereof and the payment of all amounts payable to the Lenders
hereunder.  Notwithstanding anything to the contrary herein, this Section 6.11
shall not apply to any Loss relating to Taxes other than any Loss relating to
Taxes arising from any non-Tax claim.
 
 
 
 
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
 
Section 6.12 No Usury.  The Transaction Documents are hereby expressly limited
so that in no contingency or event whatsoever, whether by reason of acceleration
or otherwise, shall the amount paid or agreed to be paid to the Lenders for the
Loan exceed the maximum amount permissible under applicable law.  If from any
circumstance whatsoever fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, and if from any such
circumstance the Lenders shall ever receive anything which might be deemed
interest under applicable law, that would exceed the highest lawful rate, such
amount that would be deemed excessive interest shall be applied to the reduction
of the principal amount owing on account of the Loan, or if such deemed
excessive interest exceeds the unpaid balance of principal of the Loan, such
deemed excess shall be refunded to the Borrower.  All sums paid or agreed to be
paid to the Lenders for the Loan shall, to the extent permitted by applicable
law, be deemed to be amortized, prorated, allocated and spread throughout the
full term of the Loan until payment in full so that the deemed rate of interest
on account of the Loan is uniform throughout the term thereof.  The terms and
provisions of this Section shall control and supersede every other provision of
this Agreement and the Notes.
 
Section 6.13 Further Assurances.  From time to time, the Borrower shall perform
any and all acts and execute and deliver to the Lenders such additional
documents as may be necessary or as requested by the Lenders to carry out the
purposes of any Transaction Document or any or to preserve and protect the
Lenders’ rights as contemplated therein.
 
Section 6.14 Action by the Lenders.  Except with respect to Sections 5.3 and 5.4
(and without limiting the rights any individual Lender may have under this
Agreement or the Security Agreement), the Required Lenders may exercise remedies
available to any Lender or the Lenders under this Agreement or the Security
Agreement, and take other actions permitted to be taken by any Lender or the
Lenders under this Agreement or the Security Agreement  on behalf of such Lender
or Lenders; provided that the Required Lenders cannot (i) waive, supplement,
modify or amend this Agreement or the Security Agreement pursuant to this
Section 6.14, (ii) subject any Lender to any monetary obligation or material
obligation, impose any liability on any Lender (including without limitation any
joint and several liability) or cause any Lender to make any payment without
such Lender’s written consent (other than customary and reasonable costs in
proportion to the amount of Notes held incurred in connection with enforcing
rights under this Agreement or the Facility Agreement) , or (iii) take any
action pursuant to this Section 6.14 that disproportionately treats any Lender
or results in any disproportionate liability (or any joint and several
liability) for any Lender without such Lender’s written consent.  The Required
Lenders shall provide notice to each Lender if they take any action pursuant to
this Section 6.14.  In the event that a Lender does not join in any action by
the Required Lenders to enforce rights under this Agreement or the Security
Agreement, then such Lender shall waive the right to receive any benefit of such
action and shall execute any documents or take any actions reasonably required
to effect such waiver.
 
Section 6.15 Independent Transaction Documents.  Each Transaction Document
constitutes an independent agreement between the parties thereto (the
“Transaction Parties”) and no Transaction Document shall be construed so as to
affect the rights of the Transaction Parties to their rights and remedies under
another Transaction Document.
 
 
 
 
 

 
 
31

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
32

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Agreement to
be duly executed as of the date first written above.
 
BORROWER:
 
TENGION, INC.
 
 
By:  /s/ A. Brian Davis
Name:  A. Brian Davis
Title:    Chief Financial Officer and Vice President, Finance
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
LENDERS:
 
 
By: /s/ Peter Kolchinsky
Name:  Peter Kolchinsky
Title:    Manager



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]

 
 

--------------------------------------------------------------------------------

 
 
LENDERS:




By:  /s/ Geoffrey D. Keegan
Name:  Geoffrey D. Keegan
Title:    Investment Manager, DUMAC, Inc.
 


By:  /s/ Jannine Lall
Name:  Jannine Lall
Title:    Assistant Treasurer, DUMAC, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
LENDERS:


DEERFIELD SPECIAL SITUATIONS FUND, L.P.
By:  Deerfield Mgmt, L.P., General Partner
By:  J.E. Flynn Capital LLC, General Partner




By:  /s/ James E. Flynn
Name:  James E. Flynn
Title:    President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
DEERFIELD SPECIAL SITUATIONS
INTERNATIONAL MASTER FUND, L.P.
By:  Deerfield Mgmt, L.P., General Partner
By:  J.E. Flynn Capital LLC, General Partner




By:  /s/ James E. Flynn
Name:  James E. Flynn
Title:    President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
LENDERS:


PERCEPTIVE LIFE SCIENCES MASTER FUND LTD




By: /s/ James Mannix
Name:  James Mannix
Title:    COO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
LENDERS:  Quintessence Fund L.P., by its general
partner, QVT Associates GP LLC




By: /s/ Keith Manchester
Name:  Keith Manchester
Title:    Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
LENDERS:  QVT Fund V LP, by its general partner,
QVT Associates GP LLC




By: /s/ Keith Manchester
Name:  Keith Manchester
Title:    Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
LENDERS:  QVT Fund IV LP, by its general partner,
QVT Associates GP LLC




By: /s/ Keith Manchester
Name:  Keith Manchester
Title:    Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
LENDERS:  Sabby Healthcare Volatility Master Fund, Ltd.




By: /s/ Robert Grundstein
Name:  Robert Grundstein
Title:    COO of Lender’s Investment Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
LENDERS:  Sabby Volatility Warrant Master Fund, Ltd.




By: /s/ Robert Grundstein
Name:  Robert Grundstein
Title:    COO of Lender’s Investment Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
LENDERS:
HEALTHCAP IV LP by HealthCap IV GP SA




By: /s/ Peder Fredrikson
Name:  Peder Fredrikson
Title:    President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]
 
 
 
 

--------------------------------------------------------------------------------

 




LENDERS:
HEALTHCAP IV Bis LP by HealthCap IV GP SA




By: /s/ Peder Fredrikson
Name:  Peder Fredrikson
Title:    President
 
 
 
 
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
LENDERS:
HealthCap IV KB
by HealthCap IV  GP AB




By: /s/ Staffan Lindstrand
Name:  Staffan Lindstrand
Title:    Partner
 
By: /s/ Anki Forsberg
Name:  Anki Forsberg
Title:    Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
LENDERS:
Odlander, Fredrikson & Co AB as a member
and on behalf of all members, if any, of
OFCO Club IV






By: /s/ Staffan Lindstrand
Name:  Staffan Lindstrand
Title:    Partner
 
By: /s/ Anki Forsberg
Name:  Anki Forsberg
Title:    Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
LENDERS:




By: /s/ Carl Goldfischer, MD
Name:  Carl Goldfischer, MD
Title:    Manager and Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
LENDERS:




By: /s/ Carl Goldfischer, MD
Name:  Carl Goldfischer, MD
Title:    Manager and Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
LENDERS:  Empery Asset Master, Ltd
By:  Empery Asset Management, LP, its authorized agent
By:  Empery AM GP, LLC




By: /s/ Ryan M. Lane
Name:  Ryan M. Lane
Title:    Managing Member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
LENDERS:  Hartz Capital Investments, LLC
By:  Empery Asset Management, LP, its authorized agent
By:  Empery AM GP, LLC




By: /s/ Ryan M. Lane
Name:  Ryan M. Lane
Title:    Managing Member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
LENDERS:  Capital Ventures International
By:  Heights Capital Management, Inc.
 its authorized agent




By: /s/ Martin Kobinger
Name:  Martin Kobinger
Title:    Investment Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
LENDERS:  Midsummer Small Cap Master, Ltd.




By: /s/ Joshua Thomas
Name:  Joshua Thomas
Title:    Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
LENDERS:
HUDSON BAY MASTER FUND LTD.




By: /s/ George Antonopoulos
Name:  George Antonopoulos
Title:    Authorized Signatory
 
 
 
 
 
 
 
 
[Facility Agreement Signature Page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
LENDERS:
Opus Point Healthcare Innovations Fund, LP




By: /s/ Michael S. Weiss
Name:  Michael S. Weiss
Title:    Manager
 






[Facility Agreement Signature Page]
 

--------------------------------------------------------------------------------